internal_revenue_service number release date index number ------------------------- ---------------------------------------------- -------------- ----------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc corp br5 plr-151559-12 date date dear -------------------- this is in response to your letter dated date submitted by your authorized representatives requesting that we supplement our letter_ruling dated date plr-109810-12 prior letter_ruling the information submitted for consideration in that letter is summarized below capitalized terms not defined in this letter have the meanings originally assigned to them in the prior letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the transactions described below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or any controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7 the prior letter_ruling addresses certain federal_income_tax consequences of the proposed transactions under sec_355 sec_368 and certain other relevant provisions of the internal_revenue_code except as modified below the representations and material facts set forth in the prior letter_ruling remain in effect for purposes of this supplemental letter_ruling plr-151559-12 supplemental facts the material facts as described in the prior letter_ruling are unchanged except as stated below i ii iii iv v the country i redemptions step iii in the prior letter_ruling will not occur distributing 5’s separation of its busine sec_2 assets from its other operations in country h the country h restructuring steps vi - xii in the prior letter_ruling will not qualify as a reorganization within the meaning of sec_368 or a distribution under sec_355 certain country a legal considerations may prevent step xiv in the prior letter_ruling from being treated as a non-taxable transaction for federal_income_tax purposes newco will not file an entity classification election to be classified as a corporation for federal_income_tax purposes step xxviii in the prior letter_ruling distributing has contributed to the capital of fsub during the five-year period preceding the fsub distribution step xxxiv in the prior letter_ruling in light of the change in facts distributing withdraws its requested rulings with respect to the earnings_and_profits consequences of the country i restructuring country h restructuring the country b restructuring transactions rulings and in the prior letter_ruling representations the change in facts described above has rendered certain representations made in the prior letter_ruling unnecessary distributing therefore withdraws the following representations and otherwise reaffirms each representation made in the prior letter_ruling 1a the country i contribution qualifies as a reorganization within the meaning of sec_368 the country i distribution qualifies as a distribution under sec_355 1c the country h contribution qualifies as a reorganization within the meaning of sec_368 the country h distribution qualifies as a distribution under sec_355 plr-151559-12 1d the country b contribution qualifies as a reorganization within the meaning of sec_368 the country b distribution qualifies as a distribution under sec_355 rulings based solely on the information and representations submitted we rule as follows the supplemental facts submitted will not adversely affect the prior letter_ruling which as modified hereby remains in full force and effect caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding i whether the proposed transaction satisfies the business_purpose requirement of sec_1 b ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii whether the proposed transaction is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-151559-12 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _isaac w zimbalist______________ isaac w zimbalist senior technician reviewer branch associate chief_counsel corporate
